EXHIBIT 2 AMENDED AND RESTATED SETTLEMENT AGREEMENT This Amended and Restated Settlement Agreement (this “Agreement”), dated as of April8, 2009, is made by and between Arthur J. Steinberg, not individually but solely in his capacity as the receiver of Northshore Asset Management, LLC and related entities (the “Northshore Receiver”), and Connecticut Banking Commissioner Howard F. Pitkin, successor to John P. Burke, not individually but solely in his capacity as receiver of Circle Trust Company (collectively with Connecticut Banking Commissioner John P. Burke when serving as such and receiver of Circle Trust Company, the “Circle Receiver”), amends and restates the Settlement Agreement, dated as of May 25, 2006, by and between the Northshore Receiver and the Circle Receiver (the “Existing Agreement”). WHEREAS, each of the Northshore Receiver and the Circle Receiver has asserted and believes that one or more entities for which he is acting as receiver owns and is entitled to the 1,000,000 shares of common stock, no par value, of Startech
